DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claims

Applicant is advised that should claim 16 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) in view of Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations).

Regarding claim 1, Vajapeyam discloses 



b. grouped in a secondary physical uplink control channel (PUCCH) group comprising a PUCCH secondary cell with a secondary PUCCH and a secondary cell; and (Vajapeyam discloses a secondary PUCCH group [fig. 3B, “PUCCH CG2”] comprising a PUCCH secondary cell [fig. 3B, “PSCell”] and a first secondary cell[fig. 3B, “SCell 2”] [fig. 3B and paragraph 0074; see also 59s, paragraph 0070]. The secondary PUCCH group has a secondary PUCCH [fig. 3B, “PUCCCH CG2”] [fig. 3B and paragraph 0074; see also 593, paragraph 0070; see also paragraph 007 – the PUCCH cell groups are associated with different/dual PUCCHs, making the PUCCH of the secondary PUCCH group a secondary PUCCH; see also 593, paragraph 0004].)

Vajapeyam fails to disclose but Kim discloses receiving, during a first time interval, a command indicating activation of the secondary cell and starting transmission of channel state information for the secondary cell from a second time interval that is a positive number plus a pre-determined number of time intervals after the first time interval, wherein the positive number is based on when activation of the PUCCH secondary cell is completed. (The system of Kim discloses a first time interval in which a MAC based activation command of one or more SCells is received by the UE from a eNB [paragraph 0251; see also 254, 14 page specification starting with page number 79, page 83, first full paragraph] [fig. 16, element 1605; see also 254, drawing starting with page 93, fig. 4 on page 95, element 405]. This activation may include an activation of a secondary PUCCH and a secondary cell [paragraph 0257 – the reported CSI includes the CSI of the activated PUCCH Scell and other activated SCells [i.e. a secondary Kim further defines two additional times, the “first time point” [fig. 16, “First time point”; see also 254, drawing starting with page 93, fig. 4 on page 95] and the “second time point” [fig. 16, “second time point”; see also 254, drawing starting with page 93, fig. 4 on page 95], with the first time point occurring at N+m subframe and the second time point occurring at the N+n subframe, with m<n [paragraph 0252; see also 254, 14 page specification starting with page number 79, page 83, second full paragraph]. Looking further, it can be seen that the second time point may be considered to be the completion of the activation of the PUCCH SCell, as the UE assigns the timeout for the PUCCH SCell carrier at that point, indicating that the carrier is activated, as the timeout time for the carrier has begun [paragraphs 0270-0271; paragraph 0252; see also 254, 14 page specification starting with page number 79, page 85, lines 14-25]. Kim further discloses that, between the first and second time point, the UE must begin CSI reporting for both the PUCCH Scell and the secondary cell, depending on the UEs processing capabilities [paragraphs 0253, 0267-0272; see also 254, 14 page specification starting with page number 79, page 83, second full paragraph and page 84, lines 3-11]. Therefore, Kim discloses that the transmission of the channel state information of the secondary cell begins a predetermined number of time intervals after the first time interval [i.e. the first time point N+m, with m being the predetermined number of time intervals – see also paragraph 0252 and 254, 14 page specification starting with page number 79, page 83, second full paragraph – m is predetermined and may be 8, exc] plus a positive number of intervals [i.e. the UE processing delay, we will arbitrarily call this o] after the first time interval, N, with the positive number of intervals determined based on the second time point/activation of the PUCCH carrier, as N+m+o must be less than N+n, the second time the second time point/activation of the PUCCH carrier.)
Kim discloses CSI delay during secondary PUCCH establishment, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the CSI delay during secondary PUCCH establishment of Kim with the system of Vajapeyam by delaying the transmission of CSI information after the first time point up to the second time interval/point by an amount, o, to allow for processing delay of the UE. The motive to combine is to give additional time for secondary PUCCH CSI processing and other processing for PUCCH establishment, which may take longer than the standard delay especially for low performance UEs (see Kim, paragraph 0252-0265].)
Regarding claim 2, Vajapeyam as modified by Kim in the independent claim, supra, discloses the activation of the PUCCH secondary cell is completed in or after the pre-determined number of time intervals after the first time interval. (The second time interval at which the PUCCH secondary cell activation is complete occurs after the pre-determined number of time intervals after the first time interval [see independent claim, supra].)
Regarding claim 4, Vajapeyam as modified by Kim can be re-mapped to disclose a deactivation timer associated with the secondary cell in the third time interval such that it discloses starting a deactivation timer associated with the secondary cell in the third time interval.  That is, looking at the combination of Vajapeyam and by Kim in the independent claim, supra, the system of Kim alternatively teaches that the first time point/third time interval may be the time point at which the deactivation timer is started representing the activation of the secondary PUCCH [paragraphs 0270-0271; paragraph 0252; see also 254, 14 page specification starting with page number 79, page 85, lines 14-25] [not that this rejection also incorporateds all other non-altered citations to Kim in the independent claim, supra]. Therefore, Kim discloses that the transmission of the channel state information of the secondary cell begins a predetermined number of time intervals after the first time point [i.e. the first time point N+m, with m being the predetermined number of time intervals – see also paragraph 0252 and 254, 14 page 
Therefore, since the system of Kim discloses CSI delay during secondary PUCCH establishment, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the CSI delay during secondary PUCCH establishment of Kim with the system of Vajapeyam by delaying the transmission of CSI information after the first time interval up to the second time interval to allow for processing delay of the UE by an amount o, which is related to the first time point/third time interval/activation of the PUCCH SCell at which the point deactivation timer begins. The motive to combine is to give additional time for secondary PUCCH CSI processing and other processing for PUCCH establishment, which may take longer than the standard delay especially for low performance UEs (see Kim, paragraph 0252-0265].)
Regarding claim 8, Vajapeyam as modified by Kim in the independent claim, supra, disclose starting transmission of channel state information of an activated cell in the secondary PUCCH group from the second time interval. (As noted in the independent claim, supra the transmission of CSI information in the secondary PUCCH group for both the PUCCH secondary cell and the secondary cell begins at the second time interval [see the independent claim, supra.)
Regarding claim 10, Vajapeyam as previously modified by Kim fails to disclose the command comprises a medium-access-control control element with a bitmap. In the same field of endeavor, another portion of Kim discloses the command comprises a medium-access-control control element with a bitmap. (The system of Kim discloses the command may be a MAC CE with a bitmap indicating the 
Therefore, since Kim discloses the use of MAC bitmaps, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the MAC bitmaps of Kim in the system of Vajapeyam as previously modified by Kim by using a MAC control element bitmap in the control element. The motive to combine is to improve usability by using a simple to code and identify bitmap for indicating the cells to be activated.

Claims 3, 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) and Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations) as applied to claim 1 and further in view of Kim II, et al. (US Pre Grant Publication No. 2013/0208689 A1).

Regarding claim 3, Vajapeyam discloses receiving second configuration parameters of second cells grouped in a primary PUCCH group comprising a primary cell with a primary PUCCH and a second secondary cell (Vajapeyam discloses a primary PUCCH group [fig. 3B, “PUCCH CG1”] comprising a primary cell [Fig. 3B, “PCell”]  with a primary PUCCH and a second secondary cell [fig. 3B, “SCell 1”]. The primary PUCCH group has a primary PUCCH [fig. 3B, “PUCCCH CG2”] [fig. 3B and paragraph 0074; see also 593, paragraph 0070; see also paragraph 007 – the PUCCH cell groups are associated with different/dual PUCCHs, making the PUCCH of the primary PUCCH group a secondary PUCCH; see also 593, paragraph 0004].)
Vajapeyam fails to disclose a third time interval that is the pre-determined number of time intervals after the first time interval or the command further indicates activation of the second Kim discloses a third time interval that is the pre-determined number of time intervals after the first time interval or the command further indicates activation of the second secondary cell. (As discussed in the independent claim, supra, the system of Kim discloses a first time point that occurs N+m time intervals after the first time interval, N, with m=8, this first time point is mapped to the third time interval [paragraphs 0251-0252; and 254, 14 page specification starting with page number 79, page 83, first and second full paragraph]. Kim further discloses that any number of SCells may be activated by the Activation/Deactivation MAV control element [paragraph 0251; and 254, 14 page specification starting with page number 79, page 83, first full paragraph] and if a PUCCH SCell is not activated the UE performs “a general SCell activation procedure [paragraph 0252; and 254, 14 page specification starting with page number 79, page 83, second full paragraph].)
Therefore since Vajapeyam discloses the use of an active second secondary cell, and Kim discloses a procedure for activating a second secondary cell and the use of standard activation procedures with that cell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the activation procedures of Kim with the system of Vajapeyam by toggling an additional signaling bit for activating the second secondary cell in the command and to further proceed to perform the activation using “standard” procedures for cell activation since the PUCCH cell of the second secondary cell is not being activated and to finally use m=8 as the delay for m used to calculate the third time interval. The motive to combine is to reduce overhead by allowing a single message to activate both the secondary cell and the second secondary cell and to re-use standard activation procedures when the additional time for activating the PUCCH secondary cell is not needed before CSI can be transmitted on the PUCCH secondary cell (as the second secondary cell uses the PUCCH of the primary cell) and to finally keep keeping m to a small number to reduce overall delay. 
Vajapeyam as modified by Kim fails to disclose starting transmission of channel state information for the second secondary cell from a third time interval. (i.e. as discussed, supra Vajapeyam as modified by Kim discloses the use of a third time interval of N+8 and further discloses using “standard” procedures for the second secondary cell, but fails to explicitly disclose that standard procedure is to transmit CSI at the N+8th cell or the third time interval.) In the same field of endeavor, Kim II discloses starting transmission of channel state information for the second secondary cell from a third time interval. (The system of Kim II discloses the system may start transmission of CSI information N+8 time intervals/subframes after transmission of the activation/deactivation MAC CE [paragraphs 0035, 0038, 0040].)
Therefore, since Kim II discloses N+8 time intervals for performing CSI transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the N+8 transmission of Kim II with the system of Vajapeyam as modified by Kim by using a standard transmission delay of N+8, corresponding to the third time interval, to transmit the second secondary cell CSI. The motive to combine is to re-use existing low delay standard transmission when the longer delay transmission for PUCCH activation is not required. 
Regarding claim 6, Vajapeyam as modified by Kim fails to disclose the channel state information for the second secondary cell comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. In the same field of endeavor, Kim II discloses the channel state information for the second secondary cell comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. (The system of Kim II discloses that when no valid CQI/CSI measurement can be made, the UE reports an invalid/out of range CQI/CSI of 0 [table 1 and paragraph 0051].)
Therefore, since Kim II suggests the use of out of range CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to Kim II with the system of Vajapeyam as modified by Kim by reporting an out of range CQI of 0 for the second cell when the measured CQI is out of range or invalid. The motive to combine is to allow the UE to designate and report an invalid CQI when it has insufficient time to re-perform CQI measurement. 

Regarding claim 7, Vajapeyam as modified by Kim fails to disclose the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. In the same field of endeavor, Kim II discloses the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. (Kim II discloses that the N+z+4th interval is used for reporting periodic CQI information, where z>m, [i.e. a timeframe after the immediate report interval/N+8/n+m is used] as no periodically scheduled interval matches up with n+m [paragraph 0036-0049, particularly 0042].)
Therefore, since Kim II suggests delayed periodic CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to delay periodic CSI reporting by sending an unscheduled CSI at the second time interval and then following it with a report an an available uplink resource for periodic CSI scheduling. The motive to combine is to allow for periodic CSI reporting on the uplink CSI resource to improve base station knowledge of the CSI conditions of the channel.
Regarding claim 9, Vajapeyam as modified by Kim fails to disclose the channel state information comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. In the same field of endeavor, Kim II discloses the channel state information comprises an out of range channel quality index (CQI) in response to valid Kim II discloses that when no valid CQI/CSI measurement can be made, the UE reports an invalid/out of range CQI/CSI of 0 [table 1 and paragraph 0051].)
Therefore, since Kim II suggests the use of out of range CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the out of range CSI reporting of Kim II with the system of Vajapeyam as modified by Kim by reporting an out of range CQI of 0 when the measured CQI is out of range or invalid. The motive to combine is to allow the UE to designate and report an invalid CQI when it has insufficient time to re-perform CQI measurement. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) and Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations) as applied to claims 1 and further in view of Kim II, et al. (US Pre Grant Publication No. 2013/0208689 A1) and Kim, III et al. (US Pre Grant Publication No. 2015/0099501 A1)

Regarding claim 5, Vajapeyam fails to disclose the third time interval is m=8 or the use of standard activation procedures for SCells that are not reliant on activation of the PUCCH SCell. (Although this is not directly claimed, it is required to reject the presented combination as it aligns the third time interval with the time of performance of “standard activation procedures, as discussed, infra.) In the same field of endeavor, Kim discloses the third time interval is m=8 or the use of standard activation procedures for SCells that are not reliant on activation of the PUCCH SCell. (As discussed in the independent claim, supra, the system of Kim discloses a first time point that occurs N+m time intervals after the first time interval, N, with m=8, this first time point is mapped to the third time interval Kim further discloses that any number of SCells may be activated by the Activation/Deactivation MAV control element [paragraph 0251; and 254, 14 page specification starting with page number 79, page 83, first full paragraph] and if a PUCCH SCell is not activated the UE performs “a general SCell activation procedure [paragraph 0252; and 254, 14 page specification starting with page number 79, page 83, second full paragraph].)
Therefore since Vajapeyam discloses the use of an active second secondary cell, and Kim discloses a procedure for activating a second secondary cell and the use of standard activation procedures with that cell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the activation procedures of Kim with the system of Vajapeyam by using an toggling an additional signaling bit for activating the second secondary cell in the command and to further proceed to perform the activation using “standard” procedures for cell activation since the PUCCH cell of the second secondary cell is not being activated and to finally use m=8 as the delay for m used to calculate the third time interval. The motive to combine is to reduce overhead by allowing a single message to activate both the secondary cell and the second secondary cell and to re-use standard activation procedures when the additional time for activating the PUCCH secondary cell is not needed before CSI can be transmitted on the PUCCH secondary cell (as the second secondary cell uses the PUCCH of the primary cell) and to finally keep keeping m to a small number to reduce overall delay. 
Vajapeyam as modified by Kim fails to disclose starting transmission of channel state information for the second secondary cell from a third time interval. (i.e. as discussed, supra Vajapeyam as modified by Kim discloses the use of a third time interval of N+8 and further discloses using “standard” procedures for the second secondary cell, but fails to explicitly disclose that standard procedure is to transmit CSI at the N+8th cell or the third time interval.) In the same field of endeavor, Kim II discloses starting transmission of channel state information for the second secondary cell from a third time interval. (The system of Kim II discloses the system may start transmission of CSI information N+8 time intervals/subframes after transmission of the activation/deactivation MAC CE [paragraphs 0035, 0038, 0040].)
Therefore, since Kim II discloses N+8 time intervals for performing CSI transmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the N+8 transmission of Kim II with the system of Vajapeyam as modified by Kim by using a standard transmission delay of N+8, corresponding to the third time interval, to transmit the second secondary cell CSI. The motive to combine is to re-use existing low delay standard transmission when the longer delay transmission for PUCCH activation is not required. 
Vajapeyam as modified by Kim and Kim II fails to disclose starting a second deactivation timer associated with the second secondary cell in the third time interval (i.e. as discussed, supra Vajapeyam as modified by Kim discloses the use of a third time interval of N+8 and further discloses using “standard” procedures for the second secondary cell, but fails to explicitly disclose that standard procedure is to start a deactivation timer at the N+8th cell or the third time interval.) In the same field of endeavor, Kim III discloses starting a second deactivation timer associated with the second secondary cell in the third time interval. (The system of Kim III discloses starting a timer for deactivating a cell at time N+8/the third time interval after a MAC control element [paragraph 0193].)
	Therefore, since Kim III discloses an N+8/third time interval deactivation timer start interval, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the N+8 starting of Kim III with the system of Vajapeyam as modified by Kim and Kim II by using a standard delay of N+8, corresponding to the third time interval, to activate the deactivation timer. The motive to combine is to re-use existing low delay standard activation when the longer delay activation for PUCCH activation is not required. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,938 (“938”) in view of Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 1, claim 1 of 938 discloses 

A method comprising: receiving, by a wireless device, configuration parameters of cells 
A method comprising: receiving, by a wireless device, at least one message comprising configuration parameters of a plurality of cells, 
grouped in a secondary physical uplink control channel (PUCCH) group comprising: a secondary PUCCH; and 
a secondary cell;
the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station
receiving, during a first time interval, a command indicating activation of the secondary cell; and
receiving, in a first subframe, a media-access-control control element indicating activation of a 

starting transmission of channel state information (CSI) fields for the secondary cell from a second subframe that is a number plus eight subframes after the first subframe, wherein, in response to the activation of the PUCCH secondary cell being completed on or after eight subframes after the first subframe: the number is greater than zero; and the number is determined based on when the activation of the PUCCH secondary cell is completed (the second subframe is the second time interval the number can be a positive number and 8 is the predetermind number of time intervals)


938 fails to disclose a PUCCH secondary cell. In the same field of endeavor, Vajapeyam discloses a PUCCH secondary cell a PUCCH secondary cell with a secondary PUCCH or a primary cell with a primary PUCCH (Vajapeyam discloses a secondary PUCCH group [fig. 3B, “PUCCH CG2”] comprising a PUCCH secondary cell [fig. 3B, “PSCell”] and a first secondary cell[fig. 3B, “SCell 2”] [fig. 3B and paragraph 0074; see also 59s, paragraph 0070]. The secondary PUCCH group has a secondary PUCCH [fig. 3B, “PUCCCH CG2”] [fig. 3B and paragraph 0074; see also 593, paragraph 0070; see also paragraph 007 – the PUCCH cell groups are associated with different/dual PUCCHs, making the PUCCH of the secondary PUCCH group a secondary PUCCH; see also 593, paragraph 0004].)
Vajapeyam discloses a PUCCH secondary cell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the a PUCCH secondary cell of Vajapeyam with the system of claim 1 of 938 by including a PUCCH secondary cell. The motive to combine is to also allow activation of the PUCCH bearing cell so that the system may activate multiple cells in the cell group at ounce for increased messaging efficiency. 
Regarding claim 8, claim 1 of 938 discloses starting transmission of channel state information of an activated cell in the secondary PUCCH group from the second time interval (938 discloses starting transmission of channel state information (CSI) fields for the secondary cell [which is activated] from a second subframe that is a number plus eight subframes after the first subframe [i.e. the second time interval].)

Claims 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,938 (“938”) in view of Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) as applied to claim 1 and further in view of Kim II, et al. (US Pre Grant Publication No. 2013/0208689 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 7, claim 1 of 938 as modified by Vajapeyam fails to disclose the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. In the same field of endeavor, Kim II discloses the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. (Kim II discloses that the N+z+4th interval is used for reporting periodic CQI information, where z>m, [i.e. a timeframe 
Therefore, since Kim II suggests delayed periodic CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to delay periodic CSI reporting by sending an unscheduled CSI at the second time interval and then following it with a report an available uplink resource for periodic CSI scheduling. The motive to combine is to allow for periodic CSI reporting on the uplink CSI resource to improve base station knowledge of the CSI conditions of the channel.
Regarding claim 9, claim 1 of 938 as modified by Vajapeyam fails to disclose the channel state information comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. In the same field of endeavor, Kim II discloses the channel state information comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. (The system of Kim II discloses that when no valid CQI/CSI measurement can be made, the UE reports an invalid/out of range CQI/CSI of 0 [table 1 and paragraph 0051].)
Therefore, since Kim II suggests the use of out of range CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the out of range CSI reporting of Kim II with the system of claim 1 of 938 as modified by Vajapeyam by reporting an out of range CQI of 0 when the measured CQI is out of range or invalid. The motive to combine is to allow the UE to designate and report an invalid CQI when it has insufficient time to re-perform CQI measurement. 

Claims 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,938 (“938”) in view of Vajapeyam, et al. (US Pre Grant Publication Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 10, claim 1 of 938 as modified by Vajapeyam fails to disclose the command comprises a medium-access-control control element with a bitmap. In the same field of endeavor, Kim discloses the command comprises a medium-access-control control element with a bitmap. (The system of Kim discloses the command may be a MAC CE with a bitmap indicating the activated cells [paragraph 0251; see also see also 254, 14 page specification starting with page number 79, page 83, first full paragraph].)
Therefore, since Kim discloses the use of MAC bitmaps, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the MAC bitmaps of Kim in the system of Vajapeyam as previously modified by Kim by using a MAC control element bitmap in the control element. The motive to combine is to improve usability by using a simple to code and identify bitmap for indicating the cells to be activated.

Claims 11, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,341,938 (“938”) in view of Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) and Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 11, claim 1 of 938 discloses 

A method comprising: receiving, by a wireless device, configuration parameters of cells grouped in: a secondary physical uplink control channel (PUCCH) group comprising: a PUCCH secondary cell with a secondary PUCCH; and a first secondary cell; and a primary PUCCH group comprising: a primary cell with a primary PUCCH; and a second secondary cell; and
A method comprising: receiving, by a wireless device, at least one message comprising configuration parameters of a plurality of cells, the plurality of cells grouped into a plurality of physical uplink control channel (PUCCH) groups comprising: a primary PUCCH group comprising a primary cell with a primary PUCCH transmitted to a base station; and a secondary PUCCH group comprising a PUCCH secondary cell with a secondary PUCCH transmitted to the base station
receiving, during a first time interval, a command indicating activation of the second secondary cell;
receiving, in a first subframe, a media-access-control control element indicating activation of a secondary cell in the secondary PUCCH group (first interval is first subframe)
starting transmission of channel state information of the first secondary cell from a second time interval that is a positive number plus a time intervals after the first time interval, wherein, in response to activation of the PUCCH secondary cell being completed in or after a pre-determined number of time intervals after the first time interval, the positive number is based 



938 fails to disclose a PUCCH secondary cell with a secondary PUCCH or a primary cell with a primary PUCCH. In the same field of endeavor, Vajapeyam discloses a PUCCH secondary cell with a secondary PUCCH or a primary cell with a primary PUCCH (Vajapeyam discloses a secondary PUCCH group [fig. 3B, “PUCCH CG2”] comprising a PUCCH secondary cell [fig. 3B, “PSCell”] and a first secondary cell[fig. 3B, “SCell 2”] [fig. 3B and paragraph 0074; see also 59s, paragraph 0070]. The secondary PUCCH group has a secondary PUCCH [fig. 3B, “PUCCCH CG2”] [fig. 3B and paragraph 0074; see also 593, paragraph 0070; see also paragraph 007 – the PUCCH cell groups are associated with different/dual PUCCHs, making the PUCCH of the secondary PUCCH group a secondary PUCCH; see also 593, paragraph 0004]. Vajapeyam discloses a primary PUCCH group [fig. 3B, “PUCCH CG1”] comprising a primary cell [Fig. 3B, “PCell”]  with a primary PUCCH and a second secondary cell [fig. 3B, “SCell 1”]. The primary PUCCH group has a primary PUCCH [fig. 3B, “PUCCCH CG2”] [fig. 3B and paragraph 0074; see also 593, paragraph 0070; see also paragraph 007 – the PUCCH cell groups are associated with different/dual PUCCHs, making the PUCCH of the primary PUCCH group a secondary PUCCH; see also 593, paragraph 0004].)
Therefore, since the system of Vajapeyam discloses a PUCCH secondary cell and a PUCCH primary cell, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the a PUCCH secondary cell of Vajapeyam with the system of claim 1 of 938 by including a PUCCH secondary cell and PUCCH primary cell. The motive to combine is to allow 
938 as modified by Vajapeyam fails to disclose receiving, during a first time interval, a command indicating activation of the first secondary cell. In the same field of endeavor, Kim discloses receiving, during a first time interval, a command indicating activation of the first secondary cell. (The system of Kim discloses a first time interval in which a MAC based activation command of one or more SCells is received by the UE from a eNB [paragraph 0251; see also 254, 14 page specification starting with page number 79, page 83, first full paragraph] [fig. 16, element 1605; see also 254, drawing starting with page 93, fig. 4 on page 95, element 405]. This activation may include an activation of a secondary PUCCH and a secondary cell [paragraph 0257 – the reported CSI includes the CSI of the activated PUCCH Scell and other activated SCells [i.e. a secondary cell] in the group; see also 254, 14 page specification starting with page number 79, page 84, lines 4-11].
Therefore, since the system of Kim discloses first secondary cell activation, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the first secondary cell activation of Kim with the system of 938 as modified by Vajapeyam by including a message to activated the first secondary cell in the command. The motive to combine is to reduce overhead by allowing one command to activate multiple cells.
Regarding claim 18, claim 1 of 938 discloses starting transmission of channel state information of an activated cell in the secondary PUCCH group from the second time interval (938 discloses starting transmission of channel state information (CSI) fields for the secondary cell [which is activated] from a second subframe that is a number plus eight subframes after the first subframe [i.e. the second time interval].)
Regarding claim 20, claim 1 of 938 as previously modified by Vajapeyam and Kim fails to disclose the command comprises a medium-access-control control element with a bitmap. In the same Kim discloses the command comprises a medium-access-control control element with a bitmap. (The system of Kim discloses the command may be a MAC CE with a bitmap indicating the activated cells [paragraph 0251; see also see also 254, 14 page specification starting with page number 79, page 83, first full paragraph].)
Therefore, since Kim discloses the use of MAC bitmaps, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the MAC bitmaps of Kim in the system of Vajapeyam as previously modified by Kim by using a MAC control element bitmap in the control element. The motive to combine is to improve usability by using a simple to code and identify bitmap for indicating the cells to be activated.

Claims 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,341,938 (“938”) in view of Vajapeyam, et al. (US Pre Grant Publication No. 2016/0044617 A1; see also 62/033,593 [“593”], with parallel citations) as applied to claim 1 and further in view of Kim II, et al. (US Pre Grant Publication No. 2013/0208689 A1) and Kim, et al. (US Pre Grant Publication No. 2016/0262118; see also 62/129,254 [“254”], with parallel citations). Although the claims at issue are not identical, they are not patentably distinct from each other because

Regarding claim 17, claim 1 of 938 as modified by Vajapeyam fails to disclose the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. In the same field of endeavor, Kim II discloses the wireless device employs a next available uplink resource for reporting channel state information after the second time interval if there are no uplink resources for reporting the channel state information in the second time interval. (Kim II discloses that the N+z+4th interval is used for reporting periodic CQI information, where z>m, [i.e. a timeframe 
Therefore, since Kim II suggests delayed periodic CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to delay periodic CSI reporting by sending an unscheduled CSI at the second time interval and then following it with a report an available uplink resource for periodic CSI scheduling. The motive to combine is to allow for periodic CSI reporting on the uplink CSI resource to improve base station knowledge of the CSI conditions of the channel.
Regarding claim 16 and 19, claim 1 of 938 as modified by Vajapeyam fails to disclose the channel state information comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. In the same field of endeavor, Kim II discloses the channel state information comprises an out of range channel quality index (CQI) in response to valid channel state information with a CQI different from zero being unavailable. (The system of Kim II discloses that when no valid CQI/CSI measurement can be made, the UE reports an invalid/out of range CQI/CSI of 0 [table 1 and paragraph 0051].)
Therefore, since Kim II suggests the use of out of range CSI reporting, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the out of range CSI reporting of Kim II with the system of claim 1 of 938 as modified by Vajapeyam by reporting an out of range CQI of 0 when the measured CQI is out of range or invalid. The motive to combine is to allow the UE to designate and report an invalid CQI when it has insufficient time to re-perform CQI measurement. 
Allowable Subject Matter

Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 16-20 will be allowable upon the timely filing of a proper terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 11, the prior art teaches all elements of the claimed invention except wherein, in response to activation of the PUCCH secondary cell being completed in or after a pre-determined number of time intervals after the first time interval, the positive number is based on when activation of the PUCCH secondary cell is completed. (See the rejection of claims 1 and 3, supra, which reject all claimed elements here except the above citation). Furthermore, no other art teaching this limitation could be located, as the closest prior art of record, Kim does not disclose that the positive number, o, varies based on when the activation of the secondary cell is completed (see for example, the discussion of o in the rejection of claim 1, supra.) Furthermore, given the number and type of combinations already required to reject the claimed limitations without this element (see the rejection of claims 1 and 3, supra) the further modification of the system of Vajapeyam as modified by Kim and Kim II to address this element is deemed beyond the skill of a person of ordinary skill in the art before the effective filing date of the invention. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 12-20, the claims depend from claim 11 and are allowable for at least the reasons stated with respect to claim 11, supra. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466